Citation Nr: 1110003	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision, by the Salt Lake City, Utah RO, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a right knee disorder.  

On October 19, 2009, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

In the November 2008 rating decision, the RO addressed several issues other than the right knee claim.  A notice of disagreement (NOD) was received in January 2009, and a statement of the case (SOC) addressing those issues was issued in May 2009.  However, on his June 2009 substantive appeal (VA Form 9), the Veteran specifically stated that he was only appealing the issue of service connection for a right knee disorder.  38 C.F.R. §§ 20.200, 20.202 (2010).  


FINDINGS OF FACT

1.  By a December 2000 rating decision, the RO denied service connection for a right knee disorder; the Veteran did not appeal that decision.  

2.  The evidence received since the RO's December 2000 rating decision is new and, when considered with previously filed evidence, substantiates the claim.  

3.  The Veteran has arthritis with anterior cruciate ligament deficiency that is likely attributable to his active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since a final December 2000 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

2.  The Veteran has right knee arthritis with anterior cruciate ligament deficiency that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

I.  Background

The service treatment records (STRs) show that the Veteran was seen in September 1985 with complaints of both knees being painful, stiff, and sore especially in the mornings with deep knee bends.  The assessment was patellofemoral pain syndrome; he was treated with aspirin and balm.  On February 2, 1987, the Veteran was seen for complaints of right knee pain; he stated that he had had several years of intermittent knee pain that recently has been worse on the right side.  The assessment was knee pain, probably over-use syndrome.  The Veteran was next seen in December 1987 with complaints of right knee pain that started the previous day; he stated that the knee tended to give away while playing basketball.  The assessment was strain.  In May 2000, the Veteran reported the onset of right lateral knee pain, with no trauma.  The assessment was lateral meniscus lesion more likely than ilio-tibial band syndrome.  

The Veteran's initial claim for service connection for a right knee disorder (VA Form 21-526) was received in August 2000.  In conjunction with his claim, the Veteran was afforded a general VA medical examination in September 2000.  At that time, he reported a history of pain in both knees for 15 years with some weakness, right greater than the left.  On examination, the knee joints were within normal limits.  Appearance was normal.  He had a full range of motion in the knees, with pain at limits of motion on the right knee.  There was tenderness to palpation over the lateral collateral ligament area of the right knee.  There were no findings of weakness, fatigability, lack of endurance and incoordination.  Drawer and McMurray's sings were negative, bilaterally.  X-ray study of the right knee revealed degenerative joint disease of the right patellofemoral joint with patellar spur formation.  The pertinent diagnosis was degenerative knee condition, mild, right worse than left, without significant limitation in functioning.  

A VA joints examination was also conducted in November 2000.  The Veteran described a two-year history of "achy knees."  He stated that there was no specific injury that brought on his knee pain; rather, his symptoms just seem to have progressed over the last couple of years for no apparent reason.  On examination, it was noted that the appearance of the knee joints was within normal limits.  He had a full range of motion in both knees.  There was no pain, weakness, fatigability, lack of endurance and incoordination on range of motion.  X-ray study of the right knee was normal.  The examiner concluded that there was no diagnosis of a right knee disorder because there is no pathology to render a diagnosis.  

By a rating action in December 2000, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder.  This decision was based, in part, on a finding that there was no objective medical evidence of a current right knee disability associated with service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in December 2000.  He did not appeal that decision.  

Received in May 2008 was a request to reopen the claim for service connection for a right knee disorder.  Submitted in support of the claim were treatment reports from the Tanner clinic dated from May 2006 to June 2006.  In a treatment report, dated in May 2006, Dr. David Cook indicated that he had seen the Veteran several times in the past for different problems; he noted that he was being seen for his right knee.  The Veteran reported that he had injured his right knee playing ultimate Frisbee at Hill Air Force Base.  X-ray study of the right knee revealed some mild degenerative changes with marginal osteophytes of the patellofemoral joint, squaring medial and lateral tibial plateaus, and notch osteophytes.  The assessment was suspect posterior horn medial meniscus injury or a mild posterolateral corner strain.  An MRI, performed in June 2006, showed a complete tear of the anterior cruciate ligament.  When seen at the clinic later in June 2006, Dr. Cook explained that when he reviewed the Veteran's initial presentation following the ultimate Frisbee injury, the clinical presentation at that time was not at all suspicious for an acute ACL; however, he asked the Veteran about prior injuries or symptoms in the knee.  The Veteran reported that he always had problems with the knee when he was in the military.  He recalled difficulty with running with boots on, although he did not recall a discrete prior injury episode.  Following an examination, Dr. Cook stated that he felt that this was an old ACL injury, which the Veteran did not know about, possibly occurred years ago when he was in the military.  He further noted that the injury episode with the Ultimate Frisbee six or so weeks was a give-away episode due to a chronic ACL deficient knee.  

Of record is a treatment report from the Tanner Clinic, which shows that the Veteran was seen in January 2009 for evaluation of right knee pain.  It was noted that he had a known ACL deficient right knee for which he has been seen in the past.  Dr. Cook noted that the Veteran did not have a definite history of an injury episode but reported that the knee has bothered him for over 20 years since he was in the Army.  He has had intermittent painful popping in the knee usually occurring with planting and turning.  X-ray study of the knee revealed mild to moderate tricompartmental osteoarthrosis.  The assessment was chronic ACL deficient right knee probably relating to injury during his army years though a definite injury episode is not recalled or documented.  

The Veteran was afforded a VA examination in April 2009.  At that time, the Veteran reported that he had had right knee pain off and on for the entire time he was in the military.  The examiner noted that finding of the general VA examination in September 2000, which reported patellar spurring and osteoarthritis; however, he noted that a subsequently orthopedic examination and x-rays were reported as negative.  The examiner also noted that the Veteran was seen by his private orthopedic physician who told him that he needs bilateral knee replacements.  The Veteran reported that the right knee was worse than the left.  On examination, the right knee had a range of motion of 0 degrees to 90 degrees.  He described pain throughout the entire range of motion.  He also had pain with light patellar palpation and even on light palpation along the fibular head and the IT band insertion he reported pain.  The pertinent diagnosis was degenerative joint disease of the right knee.  The examiner stated that the Veteran appeared to have a right ACL laxity that is not explained by his injuries in service.  He stated that one cannot point to an incident where the Veteran would have had an ACL injury.  The examiner noted that the Veteran certainly had acute episodes of knee pain in service anywhere from one to two to three years apart that were apparently acute and resolved and, again, was not found on his VA examination in 2000.  Therefore, given the medical evidence on hand, the examiner stated that the Veteran's current bilateral knee disorder was not at least as likely as not related to those separate acute incidences that occurred in service.  

At his personal hearing in October 2009, the Veteran maintained that he developed knee pain while he was at OCS; he stated that they ran everywhere with their combat boots on.  The Veteran indicated that he had to withdraw from OCS because of his knee pain.  The Veteran indicated that he received treatment for his right knee at Fort Benning.  The Veteran stated that the military only gave him ibuprofen and told him to ice the knee.  

II.  Analysis

As noted above, the Veteran's claim for service connection for a right knee disorder was previously considered and denied.  In December 2000, the RO denied service connection for a right knee disorder based on a finding that it was not shown during the recent VA examination; as such, the records failed to establish a diagnosis of a right knee disorder.  

Because the Veteran did not appeal the December 2000 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence added to the record since the December 2000 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence, which includes VA as well as private treatment reports, included diagnoses of ACL laxity in the right knee and degenerative joint disease of the right knee.  The new medical evidence also includes a January 2009 private treatment report from Dr. David Cook, who concluded that the Veteran's chronic ACL deficient right knee is probably related to an injury during his Army years, though a definite injury episode is not recalled or documented.  He was also diagnosed with post-traumatic osteoarthritis.  

This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in December 2000.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, this evidence establishes a current diagnosis of ACL deficient right knee and osteoarthritis of the right knee not shown in December 2000, and also suggests that it is related to service.  In essence, it is relevant and probative of the issue at hand and cures one of the evidentiary defects that existed at the time of the prior denial.  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  

An award of service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In weighing the Veteran's statements, treatment records, reports of VA examination, and the medical opinions of record, the Board concludes that the evidence supports an award of service connection for a right knee disorder.  The record reflects that the Veteran has a current right knee disorder, variously diagnosed as degenerative joint disease of the right knee and chronic ACL tear of the right knee.  He has been treated for a right knee disorder for several years.  It is noteworthy that the Veteran received treatment on several occasions during service for right knee pain.  

The Board recognizes that there is conflicting evidence of record.  On the one hand, the April 2009 VA examiner has opined that the Veteran's current right knee disorder is not at least as likely as not related to the separate acute injuries that occurred in service.  The examiner explained that the Veteran appeared to have a right ACL laxity that is not explained by his injuries in service; he stated that one cannot point to an incident where the Veteran would have had an ACL injury.  The examiner noted that the Veteran certainly had acute episodes of knee pain in service anywhere from one to two to three years apart that were apparently acute and resolved and, again, was not found on his last VA examination in 2000.  On the other hand, the Veteran's treating physician, an orthopedist, in January 2009, reported a diagnosis of chronic ACL deficient right knee and post-traumatic osteoarthritis; he also noted that the right knee is probably related to injury during the Army years though a definite injury episode is not recalled.  

Given the foregoing, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's right knee disorder is related to the events in service.  Under such circumstances, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for right knee arthritis with anterior cruciate ligament deficiency.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Veteran's claim of service connection for a right knee disorder is reopened, and service connection for arthritis with anterior cruciate ligament deficiency is granted.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


